COURT
OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-094-CV
 
IN THE INTEREST OF D.F.M.
 
----------
FROM THE 158TH DISTRICT COURT OF DENTON
COUNTY
----------
MEMORANDUM OPINION(1)
AND JUDGMENT
----------
       
On April 1, 2003, appellant filed a motion to extend time to file notice of
appeal.  On April 18, 2003 we notified appellant, in accordance with TEX.
R. APP. P. 42.3., that
this court may not have jurisdiction over this appeal because the notice of
appeal and motion to extend time to file the notice of appeal were not timely
filed.  We stated that the appeal would be dismissed for want of
jurisdiction unless appellant or any party desiring to continue the appeal filed
with the court within ten days a response showing grounds for continuing the
appeal.  We have not received any response.
        It is the opinion of the court that
this appeal should be dismissed for want of jurisdiction.  See TEX.
R. APP. P. 42.3(a), 43.2(f).  Accordingly, we
deny the motion to extend time to file the notice of appeal and dismiss the
appeal for want of jurisdiction.
 
          
           
           
           
           
    PER CURIAM
 
PANEL D: GARDNER, J.; CAYCE, C.J.; and WALKER, J.
DELIVERED: May 22, 2003

1. See Tex. R. App. P. 47.4.